Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
In view of the terminal disclaimer filed in copending application 15736945 naming the present application. The nonstatutory double patenting rejection over copending application 15736945 is withdrawn.

Rule 1.132 Declaration
The declaration under 37 CFR 1.132 filed December 28, 2020 is insufficient to overcome the rejection of claims 1-3 and 5 based upon Nakamura (JP2007270331A) as set forth in the last Office action because it differs from the declaration filed August 5, 2020 only with respect to statements concerning the inventorship of the present application, and the evidence presented on August 5, 2020 was not found to be persuasive. Discussion of the evidence from the action dated September 9, 2020 is repeated below. The declaration filed August 5, 2020 which declares Yuri Toda as a co-inventor of the present application remains of record.
Regarding the evidence presented in the declaration itself, applicant attempts to show that maintaining the cooling rate following annealing at or below             
                30
                °
            
        C per hour is critical to maintain the Vickers hardness below 150 Hv, that there is a correlative relationship between the Vickers hardness and cross section al shrinkage, and therefore that there the cooling rate is critical to the cross sectional shrinkage. The evidence is not persuasive in showing the criticality of the cooling rate because it does not establish that the results are nonobvious unobvious and of both statistical and practical significance.
            
                °
            
        C per hour, and Table 2 shows Vickers hardness ranging from 102 HV (AA-1) to 172 (M-1) HV and cross sectional shrinkage ranging from 29.7% (E-1) to 59.0% (U-1). Even when considering only inventive examples in Table 2, the common cooling rate of             
                10
                °
            
        C/hr yields a Vickers hardness from 102 HV (AA-1) to 125 HV (AD-1) and cross-sectional shrinkage from 42.6% (AA-1) to 59.0% (U-1). Given Nakamura does not specify the cooling rate following annealing, and the one cooling rate Nakamura does disclose is the cooling following hot rolling [0045]. In weighing all evidence of the results of the cooling rate following annealing against the composition and microstructure features which Nakamura does disclose [0022], [0041], it is not clear that any conclusions on the results of the cooling rate following annealing can be drawn when results vary so greatly.
Further regarding the cross sectional shrinkage, as the results presented have cross sectional shrinkage from 33.1% to 36.8% does not appear to differ from the claimed range of 40% or more with practical significance. When data from the present disclosure in Tables 2 and 3 which was absent from the declaration, including data from inventive examples in Table 2, is compared with the points plotted, outliers appear which question the regression in Figure 2 which suggests that cross sectional shrinkage decreases as Vickers hardness increases. One notable outlier, AA-1 in Table 2 is one of the inventive examples that cools at a rate of 10             
                °
            
        C per hour, exhibits the lowest Vickers hardness (102 HV) and the second lowest cross sectional shrinkage (42.6%) of all inventive examples in evidence. AA-2 in Table 3, which has the same chemical composition as AA-1, exhibits a Vickers hardness of 105 HV (near 102 HV of AA-1), yet the cross sectional shrinkage of AA-2 is 60.2%. Given that a an example Vickers hardness             
                °
            
        C per hour, the relationship between Vickers hardness and cross sectional shrinkage presented in the declaration cannot be affirmed in view of all evidence on record.
Further though Nakamura is silent on the numerical values of Vickers hardness, Nakamura discloses that the carbide distribution, relied upon to meet the carbide distribution limitations of the rejection of record, is deliberately chosen to prevent the steel from becoming too hard and decreasing workability [0040-41]. Given that Nakamura recognizes hardness in relation to carbide distribution and workability, and the present disclosure considers both Vickers hardness [0088-89] and carbide distribution [0072] as an indicator of workability (forgeabiloity), a hardness which corresponds to a workable steel would still be obvious over Nakamura, and the overall inconsistent correlation in Tables 2 and 3, paragraphs [0134-1396[ of the present disclosure and the declaration is not sufficient to establish Vickers hardness as a critical , nonobvious result of cooling rate following annealing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP2007270331A) cited in IDS dated February 5, 2018.


Nakamura (Table 1)
Applicant
Component
A
F
H
J
K
Broad range
Claim 1
C
0.15
0.21
0.21
0.21
0.22
0.1 to 0.5 [0022]
0.10-0.40
Si
0.18
0.21
0.18
0.24
0.23
0.5 or less [0022]
0.01-0.30
Mn
0.82
0.72
0.73
0.69
0.71
0.2 to 1.5 [0022]
0.30-1.00
P
0.012
0.014
0.011
0.017
0.015
0.03 or less [0022]
0.0001-0.020
S
0.008
0.005
0.007
0.006
0.006
0.02 or less [0022]
0.0001-0.010
Al
0.046
0.021
0.029
0.026
0.025
0.1 or less [0031]
0.001-0.10
Fe and impurities
Balance [0022]


The compositions disclosed by Nakamura [0022], [0031] overlap the claimed ranges. Nakamura discloses an average ferrite grain size of 1 to 20 µm [0022] which overlaps the claimed ferrite grain size limitation of 15.2 to 50 µm. When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art. See MPEP 2131.03(I).
Nakamura is silent on the number of carbides in ferrite grain boundaries and ferrite grains, but Nakamura does disclose Sgb, the percentage of carbides by area in the grain boundaries [0041]. Nakamura defines Sgb in term of the area of carbides in the grain boundaries (Son) and the area of carbides in the ferrite grains themselves (Sin) [0041]. In terms of the variables defined by Nakamura, the ratio of the area of carbides at a ferrite grain boundary to the area of carbides in the ferrite grain is Son/Sin and is given by:
                
                    
                        
                            S
                        
                        
                            o
                            n
                        
                    
                    /
                    
                        
                            S
                        
                        
                            i
                            n
                        
                    
                    =
                    
                        
                            S
                        
                        
                            g
                            b
                        
                    
                    /
                    
                        
                            100
                            -
                            
                                
                                    S
                                
                                
                                    g
                                    b
                                
                            
                        
                    
                
            
Nakamura discloses the Sgb is 40% or greater and preferably 60% or greater which calculates to                         
                            
                                
                                    S
                                
                                
                                    on
                                
                            
                            /
                            
                                
                                    S
                                
                                
                                    in
                                
                            
                        
                     of 0.667 or greater and preferably 1.5 or greater, indicating that the 
Nakamura is silent on the Vickers hardness of the steel plate. Nakamura does disclose that the carbide size and distribution in the grain boundaries and the chemical composition as determining the hardness of the steel [0027], [0029], [0033-35], [0038], [0040], [0042]. Applicant shows that the chemical composition and the microstructure determine the Vickers hardness of the steel (present disclosure Tables 2-3). 
The Vickers hardness is a material properties that is inseparable from the process of making the material and the chemical composition. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP 2112. When the claimed and prior art products are identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established. See MPEP.2112.01. Given the steel plate has both chemical composition and microstructure that significantly overlaps the claimed chemical composition and microstructure, one of ordinary skill in the art would expect the steel disclosed by Nakamura to meet the claimed limitation of a Vickers hardness of 100HV to 150HV.
Nakamura is silent on the in-plane anisotropy                         
                            
                                
                                    Δ
                                    r
                                
                            
                        
                     of the r value standardized according to JIS Z 2254 (|Δr|), and the ratio of X-ray diffraction intensity of the [311] <011> orientation at the 1/2-thickness portion of the steel sheet relative to the X-ray diffraction intensity obtained when a sample with a random orientation distribution of crystal grains in the steel sheet is subjected to X-ray diffraction (X-ray diffraction ratio). Tables 2 and 3 of the instant specification                         
                            800
                            °
                        
                    C or above (instant Table 3).Nakamura discloses a finish hot-rolling temperature of 800-950                        
                            °
                        
                    C [0043] which meets the condition of a finish hot-rolling temperature greater than                         
                            800
                            °
                        
                    C.
|Δr| and the X-ray diffraction ratio are material properties that are inseparable from the process of making a material and the chemical composition. When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Given the composition [0022], [0031-37], microstructure (Tables 4-5, [0022-23]), and the finish rolling [0043] disclosed by Nakamura, it would be obvious to one of ordinary skill in the art that the steel disclosed by Nakamura possess the physical properties of the claimed steel sheet including |Δr| and the X-ray diffraction ratio.
The cross-sectional shrinkage as presently defined in the claims, is a property that is inseparable from the process of making the material and the chemical composition. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP 2112. When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01. Given the composition [0022], [0031-37], and the microstructure (Tables 4-5, [0022-23]), disclosed by Nakamura, it would be obvious to one of ordinary skill in the art that the steel disclosed by 
Regarding claim 2, Nakamura discloses the steel sheet of further comprises elements of which one or a plurality is required to meet claim 2. The compositions disclosed by Nakamura are compared with the claimed composition in the table below, which amounts given in % by mass:
Steel component
Nakamura
Applicant (claims 2)

Inventive Range

Cr
3.5 or less [0032]
0.001 to 0.10
Mo
0.7 or less [0033]
0.001 to 0.10
N
0.01 or less [0037]
0.0001 to 0.010
O
0.01 or less [0037]
0.0001 to 0.020
Ni
3.5 or less [0034]
0.001 to 0.10
Cu
0.1 or less [0037]
0.001 to 0.10

 
Composition ranges which Nakamura discloses [0032-37] overlap the claimed ranges which require one or a plurality of the additional composition ranges to be met to meet the limitations of claim 2. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
The cross-sectional shrinkage as presently defined in the claims, is a property that is inseparable from the process of making the material and the chemical composition. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP 2112. When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01. Given the composition [0022], [0031-37], and the microstructure (Tables 4-5, [0022-23]), disclosed by .

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP2007270331A) in view of Hiroyuki (Japanese patent no. 4465057B2) as evidenced by Kariya (PGPUB 20090095382) provided in IDS dated February 5, 2018. 
Regarding claims 3 and 5, Nakamura discloses a method of producing a steel sheet [0043]. The composition of the steel sheet disclosed by Nakamura are compared with the composition requirements of claims 3 and 5 in the table below with compositions given in wt%.
Steel component
Nakamura
Applicant (claims 3, 5)

Inventive Range

C
0.1 to 0.5 [0022]
0.10-0.40
Si
0.5 or less [0022]
0.01-0.30
Mn
0.2 to 1.5 [0022]
0.30-1.00
P
0.03 or less [0022]
0.0001-0.020
S
0.02 or less [0022]
0.0001-0.010
Al
0.1 or less [0031]
0.001-0.10
Cr
3.5 or less [0032]
0.001 to 0.10
Mo
0.7 or less [0033]
0.001 to 0.10
N
0.01 or less [0037]
0.0001 to 0.010
O
0.01 or less [0037]
0.0001 to 0.020
Ni
3.5 or less [0034]
0.001 to 0.10
Cu
0.1 or less [0037]
0.001 to 0.10
Fe and Impurities
Balance [0022]
Balance


The steel sheet disclosed by Nakamura overlaps both the chemical composition limitations of both claim 3 and claim 5.When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). 
Nakamura discloses that the method for producing the steel has the steps of: subjecting a steel to hot rolling by heating followed by completing the finish hot-rolling at a temperature in a range from                         
                            800
                            °
                        
                    C to                         
                            950
                            °
                        
                    C, thereby obtaining a hot rolled steel sheet [0043-44]. Nakamura discloses coiling at 450 to 600                        
                            °
                        
                    C [0043-44]. The hot-rolled steel sheet disclosed by Nakamura is subjected to pickling after coiling [0044]. The claimed temperature range for finish hot-rolling of                         
                            800
                            °
                        
                    C to                         
                            900
                            °
                        
                    C falls within the range disclosed by Nakamura [0044-45]. The temperature range for coiling disclosed by Nakamura overlaps the claimed temperature range for coiling. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).	
Nakamura discloses annealing the hot-rolled steel sheet at temperatures from 600 or more for 10 to 100 hours [0048-49], which broadly overlaps the combined claimed annealing conditions. 
Nakamura does not disclose nor suggest the claimed specific two-step annealing process. 
Hiroyuki teaches a method for producing a steel sheet containing with a composition substantially similar to that disclosed by Nakamura (Hiroyuki [0006-07]).  In examples of the taught method Hiroyuki subjects a steel strip to hot rolling, coiling and pickling, followed by multistage annealing [0022]. Examples of first stage annealing take place in at                         
                            690
                            °
                        
                    C for 4 hours [0022], [0029]. Example second stage annealing took place at                         
                            730
                            °
                            C
                        
                     and                         
                            770
                            °
                        
                    C for four hours followed by a cooling                         
                            10
                            °
                        
                    C/hour [0022], [0029]. 
Hiroyuki teaches the first annealing stage temperature range as between AC1-50                        
                            °
                        
                    C to AC1 [0021], which is consistent with applicant’s reasoning for first annealing temperature (instant spec [0111]). Hiroyuki teaches second stage annealing temperatures in a range from AC1 to AC1                         
                            100
                            °
                        
                    C [0021] which is also consistent with applicant’s reasoning for second annealing temperature (instant spec [0111]). Kariya shows that the AC1 temperature is set by the composition, and provides an equation to estimate the temperature based on composition [0069-70]. The estimation of Kariya gives ranges of                         
                            658
                            °
                        
                    C -                        
                            754
                            °
                        
                    C for the first annealing temperature and                         
                            708
                            °
                        
                    C to                         
                            854
                            °
                        
                    C for the second annealing as the widest temperature ranges taught by Hiroyuki [0021]. These ranges overlap claimed ranges for first and second annealing. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Hiroyuki taches a fist annealing time of more than 0.5 hours with no upper bound and a second annealing time of 0.5 to 20 hours for the second annealing step [0021]. Claimed first annealing time lies within the range taught by Hiroyuki, and the claimed second annealing time overlaps the range taught by Hiroyuki. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Hiroyuki teaches cooling to 650                        
                            °
                        
                    C at                         
                            10
                            °
                        
                    C/ hour following all annealing steps [0022]. These cooling conditions meet the claimed limitation of cooling to                         
                            650
                            °
                        
                    C or lower at a rate of                         
                            1
                            °
                        
                    C/hour or more and                         
                            30
                            °
                        
                    C or less [0022].
Hiroyuki teaches that the annealing and cooling conditions control the carbide spheroidization and carbide size [0029]. The carbide spheroidization and distribution that results from the annealing and cooling conditions produces steels with improved fine blanking workability [0002], [0011], [0035]. Nakamura discloses a steel sheet with improved fine blank workability (Nakamura [0001-03]), and specifically notes carbide distribution and spheroidization in determining fine planking performance [0003], [0040].
It would have been obvious for one of ordinary skill in the art to modify the broad annealing conditions of the method of forming a hot-rolled steel sheet disclosed by Nakamura .

Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP2007270331A) in view of Takeda (JP2010235977A). Nakamura is cited in IDS dated February 5, 2018, and Takeda is cited in the IDS dated December 9, 2019.
Regarding claim 1, Nakamura discloses a steel sheet [0022]. The compositions of these named components in mass% are compared with the claimed composition requirement for these components in the table below.

Nakamura (Table 1)
Applicant
Component
A
F
H
J
K
Broad range
Claim 1
C
0.15
0.21
0.21
0.21
0.22
0.1 to 0.5 [0022]
0.10-0.40
Si
0.18
0.21
0.18
0.24
0.23
0.5 or less [0022]
0.01-0.30
Mn
0.82
0.72
0.73
0.69
0.71
0.2 to 1.5 [0022]
0.30-1.00
P
0.012
0.014
0.011
0.017
0.015
0.03 or less [0022]
0.0001-0.020
S
0.008
0.005
0.007
0.006
0.006
0.02 or less [0022]
0.0001-0.010
Al
0.046
0.021
0.029
0.026
0.025
0.1 or less [0031]
0.001-0.10
Fe and impurities
Balance [0022]


The compositions disclosed by Nakamura [0022], [0031] overlap the claimed ranges. Nakamura discloses an average ferrite grain size of 1 to 20 µm [0022] which overlaps the claimed ferrite grain size limitation of 15.2 to 50 µm. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Nakamura is silent on the number of carbides in ferrite grain boundaries and ferrite grains, but Nakamura does disclose Sgb, the percentage of carbides by area in the grain boundaries [0041]. Nakamura defines Sgb in term of the area of carbides in the grain boundaries (Son) and the area of carbides in the ferrite grains themselves (Sin) [0041]. In terms of the 
                
                    
                        
                            S
                        
                        
                            o
                            n
                        
                    
                    /
                    
                        
                            S
                        
                        
                            i
                            n
                        
                    
                    =
                    
                        
                            S
                        
                        
                            g
                            b
                        
                    
                    /
                    
                        
                            100
                            -
                            
                                
                                    S
                                
                                
                                    g
                                    b
                                
                            
                        
                    
                
            
Nakamura discloses the Sgb is 40% or greater and preferably 60% or greater which calculates to                         
                            
                                
                                    S
                                
                                
                                    on
                                
                            
                            /
                            
                                
                                    S
                                
                                
                                    in
                                
                            
                        
                     of 0.667 or greater and preferably 1.5 or greater, indicating that the carbides in the grain boundaries preferably occupy a greater area than the carbides in the ferrite grains [0041]. Given that Nakamura implicitly discloses that the ratio of the area of the area of the carbides on the grain boundary to the area of the carbides in the ferrite grain is preferably 1.5 or greater, one of ordinary skill in the art would expect that the ratio of the number of carbides on the ferrite grain boundary to the number of carbides in the ferrite grain to be greater than one.
Nakamura is silent on the Vickers hardness, in-plane anisotropy, x-ray diffraction intensities, and cross-sectional shrinkage of the steel sheet. In the event that the cooling rate following annealing is necessary to attain claimed features, Nakamura discloses annealing steps at different stages of production to set the microstructure of the product steel sheet [0013], [0015], [0048-52], but Nakamura does not specify t the cooling rate following annealing.
Takeda teaches a steel sheet  (lines 10-18) with a composition substantially similar to that disclosed by Nakamura (Takeda lines 47-53, Nakamura [0022]).Takeda teaches that the cooling from the last stage in annealing the steel sheet is conducted at a rate of                         
                            50
                            °
                        
                    C or less (lines 285-292) with examples cooled at 10 to 40                        
                            °
                        
                    C per hour (lines 301-302, 424). Takeda teaches that the purpose of the annealing is to control carbides to enhance workability of the steel sheet (lines 286-288, 436-442). Takeda teaches that the hardness of the steel for working should be less than 180 Hv to improve the life of the tool used to work the steel and productivity increases (lines 253-261). Takeda teaches that the steel is based on a ferrite phase (lines 189-
Both Nakamura and Takeda teach steel sheets with similar compositions. Nakamura discloses a steel sheet with improved fine blank workability (Nakamura [0001-03]), and specifically notes carbide distribution and spheroidization in determining fine planking performance [0003], [0040].
It would have been necessary to cool the steel sheet disclosed by Nakamura at some rate following one of the annealing steps disclosed by Nakamura. In determining a cooling rate it would have been necessary for one of ordinary skill in the art to look to the art to determine an appropriate cooling rate following annealing. In looking to the art, it would have been obvious for one of ordinary skill in the art to select a cooling rate of                         
                            50
                            °
                        
                    C per hour or less. Takeda teaches that such a cooling rate is appropriate for steel sheets of similar composition with similar microstructure for the similar purpose of improving workability.
The Vickers hardness, in-plane anisotropy, x-ray diffraction intensities, and cross-sectional shrinkage of the steel sheet are material properties that are inseparable from the process of making a material and the chemical composition. When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Given the chemical composition and microstructure of the steel sheet disclosed by Nakamura in view of Takeda, the cooling rate taught by Takeda, and Takeda’s teaches that the steel sheet for improved workability would have a hardness of 180 Hv or less (lines 253-261j), it would be obvious to one of ordinary skill in the art that the Vickers hardness, anisotropy, relative diffraction intensities 
Regarding claim 2, Nakamura discloses the steel sheet of further comprises elements of which one or a plurality is required to meet claim 2. The compositions disclosed by Nakamura are compared with the claimed composition in the table below, which amounts given in % by mass:
Steel component
Nakamura
Applicant (claims 2)

Inventive Range

Cr
3.5 or less [0032]
0.001 to 0.10
Mo
0.7 or less [0033]
0.001 to 0.10
N
0.01 or less [0037]
0.0001 to 0.010
O
0.01 or less [0037]
0.0001 to 0.020
Ni
3.5 or less [0034]
0.001 to 0.10
Cu
0.1 or less [0037]
0.001 to 0.10

 
Composition ranges which Nakamura discloses [0032-37] overlap the claimed ranges which require one or a plurality of the additional composition ranges to be met to meet the limitations of claim 2. Takeda teaches that the cooling from the last stage in annealing the steel sheet is conducted at a rate of                         
                            50
                            °
                        
                    C or less (lines 285-292) with examples cooled at 10 to 40                        
                            °
                        
                    C per hour (lines 301-302, 424) which overlap the cooling rate of                         
                            30
                            °
                        
                    C per hour or less required to obtain the steel sheet with the presently claimed properties. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claims 3 and 5, Nakamura discloses a method of producing a steel sheet [0043]. Nakamura discloses that the method for producing the steel has the steps of: subjecting a steel to hot rolling by heating followed by completing the finish hot-rolling at a temperature in a range from                         
                            800
                            °
                        
                    C to                         
                            950
                            °
                        
                    C, thereby obtaining a hot rolled steel sheet [0043-44]. Nakamura                         
                            °
                        
                    C [0043-44]. The hot-rolled steel sheet disclosed by Nakamura is subjected to pickling after coiling [0044]. The claimed temperature range for finish hot-rolling of                         
                            800
                            °
                        
                    C to                         
                            900
                            °
                        
                    C falls within the range disclosed by Nakamura [0044-45]. The temperature range for coiling disclosed by Nakamura overlaps the claimed temperature range for coiling. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).	
Nakamura discloses annealing the hot-rolled steel sheet at temperatures from 600 or more for 10 to 100 hours [0048-49], which broadly overlaps the combined claimed annealing temperature and holding times. Nakamura does not disclose nor suggest the claimed specific two-step annealing process. 
Takeda teaches subjecting the hot-rolled steel sheet to a first step annealing performed by retaining said hot-rolled steel at a temperature range of                         
                            Ac
                            1
                            -
                            30
                            °
                        
                    C to toAc1 point for 10 to 30 hours and then a second step annealing performed by retaining the hot- rolled steel at a temperature range of the Ac1 point to                         
                            Ac
                            1
                            +
                            100
                            °
                        
                    C for 5 to 30 hours, and thereafter cooling at a cooling rate of                         
                            50
                            °
                        
                    C per hour or less (lines 289-292). Takeda teaches that the Ac1 point of the taught steels is about 710 to 740°C (lines 305-306); therefore, Takeda teaches first annealing in an overall range of 680 to                         
                            740
                            °
                        
                    C and a second stage annealing in a range from 710 to                         
                            840
                            °
                        
                    C. Takeda’s example steels in Table 3 conduct first stage annealing at 700 to                         
                            730
                            °
                        
                    C and second stage annealing at a range of 740                        
                            °
                        
                    C to                         
                            770
                            °
                        
                    C. 
Takeda does not disclose the temperature range over which this cooling rate is applied; however, Takeda discloses subjecting samples of the steel sheet to characterization, and further processing steps (lines 327-342), the temperature upon cooling from the second annealing step must necessarily be lower than the temperature of the second annealing step, and the steel sheet must reach a temperature below                         
                            650
                            °
                        
                    C at some point following the annealing in order to be used; therefore, it would have been obvious to one of ordinary skill in                         
                            650
                            °
                        
                    C.
Takeda teaches that the annealing and cooling conditions control the microstructure of the steel sheet (lines 189-190), notably the dispersion of carbides which yields improved workability (lines 277-280). Nakamura discloses a steel sheet with improved fine blank workability (Nakamura [0001-03]), and specifically notes carbide distribution and spheroidization in determining fine planking performance [0003], [0040].
It would have been obvious for one of ordinary skill in the art to modify the broad annealing conditions of the method of forming a hot-rolled steel sheet disclosed by Nakamura with improved fine blanking workability by selecting annealing and cooling conditions from those taught by Takeda for improved steel sheet workability by distributing carbides.
As described above the steel sheet of Nakamura in view of Takeda meets the limitations of the steel sheet according to claims 1 or 2 respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 15576177 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding instant claim 1, amounts of C, Si, Mn, Al, and Fe for the steel plate of reference claim 1 are identical to ranges for corresponding elements in instant claim 1, and compositions for S and P of instant claim 1 entirely and narrowly fall entirely within the ranges 
Reference application does not claim a ferrite grain size; however, Tables 3 in reference specification show that inventive steels with ferrite grain sizes of 9.7            
                μ
            
        m to 29.5            
                μ
            
        m which overlaps the range of instant claim 1 of 15.2             
                μ
            
        m to             
                50
                μ
            
        m, indicating that the steel of reference claim 1 does meet this limitation in instant claim 1.
Though reference application does not explicitly claim the remainder of properties recited in the instant claim, reference application does claim processing steps to produce the steel which overlap the conditions to produce the instantly claimed steel, including cooling rate following a second annealing step. When the claimed and prior art products are identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established. See MPEP.2112.01. The steel claimed in the reference application would therefore be expected to meet the instantly claimed properties.
Regarding instant claim 2, reference claim 1 claims compositions of, Cr with ranges that touch the ranges of Cr of instant claim 2, and instant claim 2 claims compositions of N, O, Mo, Nb, V, Cu, W, Ta, Ni, Sn, Sb, As, Mg, Ca, Y, Zr, La, and Ce that are within the composition ranges of reference claim 1. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, and. See MPEP 2144.05(I).
Regarding instant claims 3 and 5, reference claim 2 claims hot-rolling in which finish hot-rolling is completed in a 650°C to 950            
                °
            
        C temperature region; coiling the hot rolled steel plate at 400°C to 600°C; pickling the coiled hot rolled steel plate, and subjecting to a first stage annealing to the at an annealing temperature of 650°C to 720            
                °
            
        C and the steel plate is held for 3 
The two-stage annealing temperatures, and holding times are identical in instant claims 3 and 5, and reference claim 2.
The finish rolling temperature, coiling temperature, and cooling rate of instant claims 3 and 5 lie within the corresponding ranges of reference claim 2. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Reference application does not claim heating in the hot rolling conditions, however, reference claim 2 encompasses  a method containing hot rolling in addition to the steps claimed in reference claim 2, and reference specification does show heating during hot rolling (reference spec [0118]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of US patent no. 10837077 (patent issuing from Application No. 15576653). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding instant claim 1, amounts of C, Si, Mn, Al, and Fe for the steel sheet of patented claim 1 are identical to ranges for corresponding elements in instant claim 1, and compositions for S and P of instant claim 1 entirely and narrowly fall entirely within the ranges claimed in patented claim 1. Patented claim 1 claims a ratio of the number of carbides at ferrite grain boundaries to the number of carbides inside ferrite grains of more than 1, ferrite grain size             
                5
                μ
            
        m to             
                50
                μ
            
        m which overlaps the instantly claimed range of 15.2 to 50 µm, and the steel sheet has a Vickers hardness of 100 HV to 170 HV. The Vickers hardness claimed in instant claim 1 falls entirely within the Vickers hardness of patented claim 1. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Though the patent does not explicitly claim the remainder of properties recited in the instant claim, the patent does claim processing steps to produce the steel which overlap the conditions to produce the instantly claimed steel, including cooling rate following a second annealing step. When the claimed and prior art products are identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established. See MPEP.2112.01. The steel claimed in the patent would therefore be expected to meet the instantly claimed properties.
Regarding instant claim 2, instant claim 2 claims compositions of N, O, Cr, Mo, Nb, V, Cu, W, Ta, Ni, Sn, Sb, As, Mg, Ca, Y, Zr, La, and Ce that are within the composition ranges of patent claim 2. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, and. See MPEP 2144.05(I).
The process parameters claimed in patent claim 3 overlaps the process parameters claimed in instant claims 3 and 5.When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claims 1-3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 15576682 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding instant claim 1, amounts of Si, Al, and Fe for the steel sheet of reference claim 1 are identical to ranges for corresponding elements in instant claim 1, and compositions 
Reference claim 1 claims a ratio of the number of carbides at ferrite grain boundaries to the number of carbides inside ferrite grains of more than 1, and the steel sheet of reference claim 1 has a Vickers hardness of 100 HV to 150 HV which is identical to the range instant claim 1 claims for the Vickers hardness.
Reference application does not claim a ferrite grain size; however, Tables 3 in reference specification show that inventive steels with ferrite grain sizes of 11            
                μ
            
        m to 26            
                μ
            
        m which overlaps the range of instant claim 1 of 15.2            
                μ
            
        m to             
                50
                μ
            
        m, indicating that the steel of reference claim 1 does meet this limitation in instant claim 1.
Though reference application does not explicitly claim the remainder of properties recited in the instant claim, reference application does claim processing steps to produce the steel which overlap the conditions to produce the instantly claimed steel, including cooling rate following a second annealing step. When the claimed and prior art products are identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established. See MPEP.2112.01. The steel claimed in the reference application would therefore be expected to meet the instantly claimed properties.
Regarding instant claim 2, reference claim 1 claims compositions of Cr that lie within the range for corresponding elements of instant claim 2instant claim 2, and instant claim 2 claims compositions of N, O, Mo, Nb, V, Cu, W, Ta, Ni, Sn, Sb, As, Mg, Ca, Y, Zr, La, and Ce that are within the composition ranges of reference claim 1. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, and. See MPEP 2144.05(I).
Regarding instant claims 3 and 5, reference claim 2 claims hot-rolling in which finish hot-rolling is completed in a 820°C to 950            
                °
            
        C temperature region; coiling the hot rolled steel plate at 
Both two-stage annealing temperatures, first annealing hold time, and coiling temperatures are identical in instant claims 3 and 5, and reference claim 2. The range for the second annealing time for reference claim 2 lies entirely within the range for second annealing time of instant claims 3 and 5.
The finish rolling temperature range of reference claim 2 overlaps the finish rolling temperature range of instant claims 3 and 5, and cooling rate of instant claims 3 and 5 lie overlaps the corresponding ranges of reference claim 2. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Several of applicant’s arguments suggest that the steel sheet of the present invention differs from that of the closest prior art Nakamura (JP2007270331A) because Nakamura obtains the prior art steel sheet structure only by both hot-rolling and cold-rolling. Present claims 3 and 5 currently are open to additional processing steps, including cold-rolling; however, if claims 3 and 5 were amended to require obtaining the claimed product structure in such a way as to exclude cold-rolling, such claims would be allowable over the prior art. Designating an intermediate product which is annealed as a “hot-rolled steel sheet” does not exclude a cold rolling step prior 
Such an amendment would not be sufficient in overcoming rejections of claims 1 and 2, as a product-by-process limitation limits the patentability of claims by the structure implied by the steps (MPEP2113), and specific processing steps have not been shown to be critical to limiting claimed structure in accordance with MPEP 716.02.
Nonstatutory double patenting rejections over claims 1-3 of US patent no. 10837077 (patent issuing from Application No. 15576653) as withdrawing nonstatutory double patenting rejections in the earlier filed application only applies to provisional rejections over copending applications, and US patent no. 10837077 has issued without a terminal disclaimer identifying the present application.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., hot-rolled steel sheet/ferrite grain size of a hot-rolled steel sheet) are not recited in rejected claim(s) 1 and 2.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Several of applicant’s arguments rely on the fact that the steel of Nakamura (JP2007270331A) is both hot and cold rolled whereas the steel sheet of the present invention attains the claimed structure without cold rolling. The most recently amended/entered claims 1 and 2 (amendment filed July 23, 2020) directed to the steel sheet itself, do not recite a hot-rolled sheet/a sheet produced by hot-rolling, and therefore are not limited by any structure implied by hot rolling (if recited hot-rolling would be a product-by-process limitation with respect to the steel sheet).

Arguments that the features, including ferrite grain size, disclosed by Nakamura pertain to a cold-rolled steel further are not persuasive because the ferrite grain size within the present disclosure is attributed to a cold rolled steel as shown in the paragraphs [0083-84] pasted below directly from the present specification. Note the second line of paragraph [0083] indicates that it is a “cold rolled steel sheet” which is annealed:

    PNG
    media_image1.png
    390
    603
    media_image1.png
    Greyscale

The argument that “Nakamura does not disclose the same hot-rolled steel sheet production method as that according to the invention of the present application. Specifically, Nakamura neither discloses a two-step type annealing process after hot-rolling, nor a cooling step after the two-step type annealing. Therefore, neither the two-step type annealing process nor the cooling step thereafter of the production method according to the invention of the present application would have been obvious to a person skilled in the art at the time of filing the present application based on Nakamura's disclosure” is not persuasive in overcoming rejections of the claimed product steel sheet for the reasons described in the action dated January 23, 2020, and criticality of the cooling rate in the two-stage annealing for the reasons given in the action dated September 9, 2020 and repeated above in the discussion of the recently filed 1.132 declaration. The previously cited actions provide more details as to why such processing steps were not critical to claimed structural features in view of MPEP 716.02.
In the “(2) Comparison between the final product of a hot-rolled steel sheet according to the invention of the present application and the final product (the cold-rolled steel sheet) of on/Sin" of the area of carbides at a ferrite grain boundary to the area of carbides in the ferrite grain formed in the cold-rolled steel sheet. On the other hand, the size of the carbide at the ferrite grain boundary typically becomes larger than that of the carbide in the ferrite grain. The growth of the carbide is a chemical phenomenon which is related to the diffusion of the elements in the steel sheet. Therefore, the faster the rate of the diffusion of the elements becomes, the more the effect of the diffusion of the elements is strengthened, and the larger the size of the carbide at the ferrite grain boundary becomes. Therefore, even though the ratio "Son/Sin" of the area of carbides at a ferrite grain boundary to the area of carbides in the ferrite grain formed in the cold-rolled steel sheet disclosed in Nakamura is equal to or greater than 1, there is a possibility that the cold-rolled steel sheet may not have the feature of ‘wherein (a) a ratio of a number of carbides having an area of 0.01 µm2 or more at a ferrite grain boundary relative to a number of carbides having an area of 0.01 µm2 or more in the ferrite grain is more than 1.’” This argument is not persuasive Nakamura discloses that carbides at the grain boundary have a diameter of 5 µm or less [0042], the carbides of the inventive examples in the present disclosure have diameters from 0.80 µm to 2.23 µm (both in Table 3), and some carbide sizes grain boundaries of examples of Nakamura (Table 4 フェうイト粒界炭化物平均粒径) are within the ranges of inventive carbide sizes of Table 3 of the present disclosure; therefore, the sizes of carbides at the grain boundaries disclosed by Nakamura can be compared with those of the present disclosure, and the area distribution disclosed by Nakamura [0041] would be expected to yield the number distribution as set forth in the body of the rejection. 
Arguments that the two step annealing is necessary for the in-plane anisotropy are not persuasive because every comparative steel in evidence which fails to meet the inventive two-step annealing conditions meets the limitation s for in-plane anisotropy (Table 3 both as filed and as amended, all declarations filed). It therefore cannot be seen that a difference in the two 
Regarding the arguments that wherein (a) a ratio of a number of carbides having an area of 0.01 µm2 or more at a ferrite grain boundary relative to a number of carbides having an area of 0.01 µm2 or more in the ferrite grain is more than 1, is not persuasive because Nakamura explicitly discloses that carbides at the grain boundary have a diameter of 5 µm or less [0042]. Approximating a circular carbide in a cross-sectional area (which is reasonable given the present disclosure has 80% or more spheroidization [0074], and Nakamura has 90% or more carbide spheroidization [0040]), the approximate diameter of carbides contributing to the ratio according to the present disclosure is             
                2
                
                    0.01
                    /
                    π
                
                =
                0.11
                 
            
        µm. All average carbide diameters reported by Nakamura are greater than 0.11 (table 4). Also note the rejection, cites Nakamura’s preferred Sgb range of 60% or greater (Son/Sin of 1.5 or greater). Even if some embodiments of Nakamura have Sgb range of 40% or greater (Son/Sin of 0.667 or greater), such disclosure does not constitute a teaching away from the preferred range, the preferred range may be relied upon for as prior art, and even if Nakamura were limited to the broad range, that same broad range would encompass the range for the claimed carbide ratio and could serve as a basis for rejecting the limitation.
As the set of comparative examples which fail to meet the anisotropy limitation is identical to the set of examples which fails to meet the XRD limitation {A-1, D-1, I-1, M-1, A-2, I-2}, and all of the comparative examples which do not anneal within the inventive annealing conditions meet the claimed XRD limitation, the annealing conditions are not found to be critical 
Regarding arguments that there would be no motivation to combine Nakamura with either Hiroyuki (Japanese patent no. 4465057B2) or Takeda (JP2010235977A), the controlling carbides disclosed by Hiroyuki [0029] or Takeda (lines 189-190), 277-280) for the workability purposes of the steels in the references would serve as motivation or suggestion for combining for the purposes of claims 3 and 5 as applied. It is also noted that only the cooling rate disclosed by Takeda is incorporated into the rejections of claims 1 and 2 over Nakamura in view of Takeda, and given that Nakamura only discloses cooling rate following finish rolling and not cooling rates in the annealing process, it would have necessary for one of ordinary skill in the art to look to the art to determine how quickly to cool the steel in the annealing stage.
Regarding the nonstatutory double patenting, withdrawing the nonstatutory double patenting in the earlier filed application applies to provisional nonstatutory double patenting rejections in which the nonstatutory double patenting rejection is the only remaining grounds of rejection. See MPEP804(I)(B)(1)(b)(i). As Application No. 15576653 has issued as US patent no. 10837077 without a terminal disclaimer identifying the present application, this nonstatutory double patenting rejection is no longer provisional, and conditions for withdrawal of rejections in MPEP804(I)(B)(1)(b)(i) no longer apply to this rejection. Nonstatutory double patenting rejections over copending US applications 15576177 and 15576682 are maintained because other grounds of rejection remain in the present application. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736